Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000591
                                                         14-AUG-2017
                                                         08:15 AM
                           SCPW-17-0000591

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 ERIC RICHARD ELESON, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Eric Richard Eleson’s

petition for writ of habeas corpus, filed on August 7, 2017, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner has alternative means to

seek relief and presents no special reason for this court to

invoke its jurisdiction at this time.     See Oili v. Chang, 57 Haw.
411, 412, 557 P.2d 787, 788 (1976) (the supreme court “will not

exercise its original jurisdiction in habeas corpus proceedings

when relief is available in a lower court and no special reason

exists for invoking its jurisdiction”).      Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

habeas corpus is denied.
          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of habeas

corpus without payment of the filing fee.

          DATED: Honolulu, Hawai#i, August 14, 2017.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                2